UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes139.9% Rate (%) Date Amount ($) a Value ($) Casinos5.7% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 1,695,000 b 1,771,275 MGM Resorts International, Gtd. Notes 7.75 3/15/22 740,000 807,525 MGM Resorts International, Gtd. Notes 10.00 11/1/16 2,370,000 b 2,790,675 MGM Resorts International, Gtd. Notes 11.38 3/1/18 3,940,000 b 4,944,700 Peninsula Gaming, Gtd. Notes 8.38 2/15/18 770,000 b,c 804,650 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 2,580,000 b 2,838,000 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 1,095,000 b 1,179,862 Scientific Games International, Gtd. Notes 9.25 6/15/19 900,000 b 978,750 Consumer Discretionary19.6% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 1,855,000 b 1,980,212 AMC Networks, Gtd. Notes 7.75 7/15/21 1,215,000 b 1,333,463 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 1,575,000 b,c 1,594,688 Brookfield Residential Properties, Gtd. Notes 6.13 7/1/22 270,000 c 266,288 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 555,000 b 607,725 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 1,775,000 b 2,023,500 Chrysler Group, Scd. Notes 8.25 6/15/21 3,660,000 b 4,058,025 Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 395,000 519,804 Clear Channel Communications, Sr. Scd. Notes 9.00 12/15/19 1,515,000 b,c 1,477,125 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 670,000 584,575 Clear Channel Worldwide Holdings, Gtd. Notes 6.50 11/15/22 375,000 b,c 386,250 Clear Channel Worldwide Holdings, Gtd. Notes 6.50 11/15/22 765,000 b,c 791,775 Cumulus Media Holdings, Gtd. Notes 7.75 5/1/19 1,765,000 b 1,734,113 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 1,450,000 b 1,595,000 Hillman Group, Gtd. Notes 10.88 6/1/18 1,855,000 b 2,017,313 J.Crew Group, Gtd. Notes 8.13 3/1/19 1,355,000 b 1,429,525 Lear, Gtd. Notes 8.13 3/15/20 550,000 b 605,000 Nara Cable Funding, Sr. Scd. Notes 8.88 12/1/18 1,200,000 c 1,254,000 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 1,200,000 b,c 1,242,000 Nexstar/Mission Broadcasting, Scd. Notes 8.88 4/15/17 220,000 b 236,500 Ono Finance II, Gtd. Notes 10.88 7/15/19 1,370,000 b,c 1,431,650 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 1,099,000 b 1,119,606 Rite Aid, Gtd. Notes 6.75 6/15/21 1,860,000 c 1,836,750 Rite Aid, Gtd. Notes 9.50 6/15/17 2,920,000 b 3,034,026 Schaeffler Finance, Sr. Scd. Notes 7.75 2/15/17 390,000 b,c 432,900 Schaeffler Finance, Sr. Scd. Notes 8.50 2/15/19 1,850,000 b,c 2,072,000 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 3,200,000 b 3,432,000 Silver II Borrower/Silver II US Holdings, Gtd. Notes 7.75 12/15/20 1,960,000 b,c 1,979,600 Sinclair Television Group, Scd. Notes 9.25 11/1/17 1,945,000 b,c 2,066,563 Standard Pacific, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,318,625 StoneMor Partners, Gtd. Notes 7.88 6/1/21 740,000 c 728,900 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 1,671,000 b,c 1,808,858 UCI International, Gtd. Notes 8.63 2/15/19 2,540,000 b 2,603,500 Unitymedia Hessen & Co., Sr. Scd. Notes 7.50 3/15/19 1,870,000 b,c 1,977,525 Unitymedia, Scd. Notes EUR 9.63 12/1/19 1,310,000 1,884,193 William Lyon Homes, Gtd. Notes 8.50 11/15/20 1,115,000 b,c 1,218,137 Consumer Staples2.7% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 1,690,000 b,c 1,664,650 Bakkavor Finance 2, Sr. Scd. Notes GBP 8.75 6/15/20 525,000 805,490 Michael Foods Group, Gtd. Notes 9.75 7/15/18 2,898,000 b 3,187,800 Post Holdings, Gtd. Notes 7.38 2/15/22 1,530,000 b 1,644,750 RSI Home Products, Scd. Notes 6.88 3/1/18 395,000 b,c 405,862 Energy12.3% Alpha Natural Resources, Gtd. Notes 9.75 4/15/18 1,830,000 b 1,772,812 Antero Resources Finance, Gtd. Notes 9.38 12/1/17 3,505,000 b 3,732,825 Aurora USA Oil & Gas, Gtd. Notes 9.88 2/15/17 1,915,000 b,c 2,001,175 Bonanza Creek Energy, Gtd. Notes 6.75 4/15/21 1,640,000 c 1,660,500 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 1,920,000 2,006,400 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 3,185,000 b 3,535,350 EP Energy Finance, Sr. Unscd. Notes 9.38 5/1/20 2,200,000 b 2,497,000 Halcon Resources, Gtd. Notes 8.88 5/15/21 820,000 b 799,500 Halcon Resources, Gtd. Notes 9.75 7/15/20 2,820,000 b 2,827,050 Hercules Offshore, Gtd. Notes 8.75 7/15/21 1,605,000 c 1,629,075 Kodiak Oil & Gas, Gtd. Notes 8.13 12/1/19 1,765,000 b 1,923,850 Murray Energy, Sr. Scd. Notes 8.63 6/15/21 1,200,000 c 1,206,000 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 1,550,000 b 1,604,250 Northern Oil and Gas, Gtd. Notes 8.00 6/1/20 1,955,000 b 1,984,325 Offshore Group Investment, Sr. Scd. Notes 7.50 11/1/19 1,805,000 b 1,890,737 Rex Energy, Gtd. Notes 8.88 12/1/20 1,535,000 c 1,584,888 Welltec, Sr. Scd. Notes 8.00 2/1/19 1,990,000 b,c 2,079,550 Entertainment & Gaming1.9% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 3,715,000 b 4,225,812 Regal Entertainment Group, Gtd. Notes 9.13 8/15/18 1,075,000 b 1,187,875 Financial16.3% Ahern Rentals, Scd. Notes 9.50 6/15/18 860,000 c 861,075 Ally Financial, Gtd. Notes 7.50 9/15/20 1,410,000 b 1,630,313 Ally Financial, Gtd. Notes 8.00 11/1/31 1,840,000 b 2,221,800 Ashton Woods USA/Finance, Unscd. Notes 6.88 2/15/21 370,000 b,c 374,625 Boparan Finance, Gtd. Notes EUR 9.75 4/30/18 1,530,000 2,168,260 Hub International, Gtd. Notes 8.13 10/15/18 3,050,000 b,c 3,187,250 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 4,465,000 b 4,699,412 Interactive Data, Gtd. Notes 10.25 8/1/18 1,580,000 b 1,745,900 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,598,369 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 1,155,000 b,d 1,269,056 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,896,938 Lloyds TSB Bank, Sub. Notes GBP 10.75 12/16/21 2,385,000 d 4,256,921 Lloyds TSB Bank, Sub. Notes EUR 11.88 12/16/21 690,000 d 1,090,626 Nuveen Investments, Sr. Unscd. Notes 9.50 10/15/20 1,790,000 b,c 1,790,000 Odeon & UCI Finco, Sr. Scd. Notes GBP 9.00 8/1/18 950,000 1,531,606 Onex USI Acquisition, Sr. Unscd. Notes 7.75 1/15/21 2,355,000 b,c 2,331,450 Provident Funding, Gtd. Notes 6.75 6/15/21 1,205,000 c 1,208,012 ROC Finance, Scd. Notes 12.13 9/1/18 2,750,000 b,c 3,141,875 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 2,815,000 d 3,118,640 SLM, Sr. Unscd. Notes 8.00 3/25/20 940,000 b 1,021,075 SLM, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 2,982,625 Health Care6.2% CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,900,000 2,030,625 Envision Healthcare Holdings, Sr. Notes 9.25 10/1/17 1,350,000 b,c 1,373,625 HCA Holdings, Sr. Unscd. Notes 7.75 5/15/21 5,650,000 b 6,116,125 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 2,055,000 b 2,084,541 Physio-Control International, Sr. Scd. Notes 9.88 1/15/19 1,285,000 b,c 1,419,925 STHI Holding, Scd. Notes 8.00 3/15/18 1,940,000 b,c 2,104,900 United Surgical Partners International, Gtd. Notes 9.00 4/1/20 1,425,000 b 1,546,125 VPII Escrow, Sr. Unscd. Notes 6.75 8/15/18 850,000 c 872,313 Industrial20.1% AA Bond, Scd. Notes GBP 9.50 7/31/43 490,000 745,270 ADS Waste Holdings, Sr. Unscd. Notes 8.25 10/1/20 1,930,000 b,c 1,978,250 Ainsworth Lumber, Sr. Scd. Notes 7.50 12/15/17 480,000 b,c 511,200 Algeco Scotsman Global Finance, Sr. Scd. Notes EUR 9.00 10/15/18 610,000 804,086 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 1,825,000 b,c 1,752,000 Brickman Group Holdings, Sr. Notes 9.13 11/1/18 2,695,000 b,c 2,897,125 Cemex SAB de CV, Sr. Scd. Notes 9.50 6/15/18 1,795,000 c 1,947,575 Ceridian, Sr. Scd. Notes 8.88 7/15/19 700,000 b,c 781,375 Ceridian, Sr. Unscd. Notes 11.00 3/15/21 1,085,000 b,c 1,204,350 Ceridian, Gtd. Notes 12.25 11/15/15 351,150 b 357,295 Envision Healthcare, Gtd. Notes 8.13 6/1/19 975,000 b 1,040,812 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 2,000,000 b,c 2,135,000 Good Sam Enterprises, Sr. Scd. Notes 11.50 12/1/16 1,790,000 b 1,915,300 Interline Brands, Sr. Unscd. Notes 10.00 11/15/18 2,420,000 b 2,613,600 Kratos Defense & Security Solutions, Sr. Scd. Notes 10.00 6/1/17 1,965,000 b 2,112,375 Manitowoc, Gtd. Notes 8.50 11/1/20 3,100,000 b 3,394,500 Manitowoc, Gtd. Notes 9.50 2/15/18 900,000 b 972,000 Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 2,940,000 b 3,160,500 Mobile Mini, Gtd. Notes 7.88 12/1/20 2,460,000 b 2,656,800 Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 850,000 b 873,375 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 910,000 b 946,400 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 140,000 c 150,850 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 1,180,000 b 1,271,450 Nortek, Gtd. Notes 8.50 4/15/21 230,000 b 247,250 Nortek, Gtd. Notes 8.50 4/15/21 1,340,000 b,c 1,427,100 Obrascon Huarte Lain, Sr. Unscd. Notes EUR 8.75 3/15/18 735,000 1,030,852 Ply Gem Industries, Sr. Scd. Notes 8.25 2/15/18 711,000 b 760,770 RBS Global/Rexnord, Gtd. Notes 8.50 5/1/18 2,395,000 b 2,556,662 Reliance Intermediate Holdings, Sr. Scd. Notes 9.50 12/15/19 2,515,000 b,c 2,728,775 Roofing Supply Group, Gtd. Notes 10.00 6/1/20 1,250,000 b,c 1,365,625 ServiceMaster, Gtd. Notes 8.00 2/15/20 375,000 b 375,938 Titan International, Sr. Scd. Notes 7.88 10/1/17 1,150,000 b,c 1,213,250 TransUnion Holding, Sr. Unscd. Notes 9.63 6/15/18 1,915,000 b 2,053,838 Trinseo Materials Operating, Sr. Scd. Notes 8.75 2/1/19 1,485,000 c 1,425,600 United Rentals North America, Gtd. Notes 8.38 9/15/20 1,900,000 b 2,066,250 United Rentals North America, Gtd. Notes 9.25 12/15/19 1,675,000 b 1,855,063 Watco Companies, Gtd. Notes 6.38 4/1/23 305,000 b,c 305,000 Zachry Holdings, Sr. Notes 7.50 2/1/20 1,245,000 b,c 1,288,575 Information Technology7.0% CDW Finance, Gtd. Notes 8.50 4/1/19 3,748,000 b 4,047,840 Epicor Software, Gtd. Notes 8.63 5/1/19 2,565,000 b 2,641,950 First Data, Scd. Notes 8.25 1/15/21 1,636,000 b,c 1,676,900 First Data, Gtd. Notes 10.63 6/15/21 225,000 c 223,312 First Data, Gtd. Notes 12.63 1/15/21 3,900,000 b 4,143,750 Infor US, Gtd. Notes 9.38 4/1/19 1,475,000 b 1,605,906 Sophia, Gtd. Notes 9.75 1/15/19 1,553,000 b,c 1,669,475 WireCo WorldGroup, Gtd. Notes 9.50 5/15/17 3,675,000 b 3,822,000 Materials27.4% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 2,125,000 b 2,297,656 American Gilsonite, Sr. Scd. Notes 11.50 9/1/17 1,665,000 b,c 1,760,737 Amkor Technology, Sr. Unscd. Notes 6.38 10/1/22 880,000 c 866,800 ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 500,000 b,d 515,000 ArcelorMittal, Sr. Unscd. Bonds 10.35 6/1/19 3,323,000 b,d 3,946,062 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 2,025,544 b,c 2,157,205 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,000,000 c 2,142,500 Ardagh Packaging Finance, Gtd. Notes EUR 9.25 10/15/20 1,625,000 2,226,216 Beverage Packaging Holdings Luxembourg II, Scd. Notes EUR 8.00 12/15/16 325,000 422,188 BOE Intermediate Holding, Sr. Unscd. Notes 9.00 11/1/17 835,000 c 805,775 BOE Merger, Sr. Unscd. Notes 9.50 11/1/17 1,225,000 c 1,255,625 Builders FirstSource, Sr. Scd. Notes 7.63 6/1/21 340,000 c 329,800 BWAY Holding, Gtd. Notes 10.00 6/15/18 1,080,000 b 1,188,000 Consolidated Container, Gtd. Notes 10.13 7/15/20 2,320,000 b,c 2,447,600 Dynacast International, Scd. Notes 9.25 7/15/19 2,375,000 b 2,600,625 Eagle Midco, Sr. Unscd. Notes 9.00 6/15/18 455,000 c 445,900 Edgen Murray, Sr. Scd. Notes 8.75 11/1/20 1,705,000 b,c 1,705,000 FMG Resources (August 2006), Gtd. Notes 8.25 11/1/19 3,415,000 b,c 3,534,525 Gestamp Funding Luxembourg, Sr. Scd. Notes 5.63 5/31/20 1,365,000 c 1,303,575 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 930,000 b,c 999,750 Hexion U.S. Finance/Nova Scotia, Sr. Scd. Notes 8.88 2/1/18 585,000 599,625 Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 1,860,000 b 1,785,600 Huntsman International, Gtd. Notes 8.63 3/15/20 2,030,000 b 2,217,775 Huntsman International, Gtd. Notes 8.63 3/15/21 1,515,000 b 1,670,287 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 305,000 b,c 325,588 INEOS Finance, Sr. Scd. Bonds 8.38 2/15/19 1,225,000 b,c 1,342,906 INEOS Group Holdings, Gtd. Notes EUR 6.50 8/15/18 2,480,000 3,095,852 JMC Steel Group, Sr. Notes 8.25 3/15/18 995,000 b,c 977,588 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 1,493,000 b,c 1,606,543 Packaging Dynamics, Sr. Scd. Notes 8.75 2/1/16 740,000 b,c 751,100 Plastipak Holdings, Sr. Notes 10.63 8/15/19 1,539,000 b,c 1,700,595 Rain CII Carbon, Sr. Scd. Notes 8.25 1/15/21 2,965,000 c 2,979,825 Rentech Nitrogen Partners, Scd. Notes 6.50 4/15/21 1,625,000 c 1,614,844 Reynolds Group, Gtd. Notes 8.50 5/15/18 4,155,000 b,d 4,300,425 Reynolds Group, Gtd. Notes 9.88 8/15/19 2,230,000 b 2,397,250 Ryerson, Sr. Scd. Notes 9.00 10/15/17 955,000 c 972,906 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 730,000 b,c 773,800 Sappi Papier Holding, Sr. Scd. Notes 8.38 6/15/19 1,910,000 b,c 2,022,213 Sealed Air, Gtd. Notes 8.13 9/15/19 1,270,000 b,c 1,422,400 Sealed Air, Gtd. Notes 8.38 9/15/21 1,030,000 b,c 1,169,050 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 4,885,000 b 5,086,506 TPC Group, Sr. Scd. Notes 8.75 12/15/20 2,000,000 b,c 2,055,000 Tronox Finance, Gtd. Notes 6.38 8/15/20 1,240,000 b,c 1,174,900 US Coatings Acquisition/Axalta Coating Systems Dutch Holding, Gtd. Notes, Cl. B 7.38 5/1/21 2,625,000 b,c 2,687,344 Telecommunications15.5% Cincinnati Bell, Gtd. Notes 8.38 10/15/20 1,215,000 b 1,257,525 CommScope Holdings, Sr. Unscd. Notes 6.63 6/1/20 1,030,000 c 988,800 CommScope, Gtd. Notes 8.25 1/15/19 2,755,000 b,c 2,954,737 CPI International, Gtd. Notes 8.00 2/15/18 1,355,000 b 1,402,425 Digicel, Sr. Unscd. Notes 8.25 9/1/17 1,215,000 c 1,269,675 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,725,000 c 1,794,000 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 3,231,000 c 3,441,015 Eileme 2 AB, Sr. Scd. Notes 11.63 1/31/20 2,900,000 b,c 3,306,000 Goodman Networks, Sr. Scd. Notes 13.13 7/1/18 1,060,000 b,c,d 1,128,900 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 2,010,000 b 2,145,675 Intelsat Luxembourg, Gtd. Notes 7.75 6/1/21 2,445,000 c 2,478,619 Level 3 Financing, Gtd. Notes 8.13 7/1/19 1,000,000 b 1,057,500 Level 3 Financing, Gtd. Notes 8.63 7/15/20 2,430,000 b 2,597,062 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 1,845,000 b,c 2,038,725 Sprint Nextel, Gtd. Notes 9.00 11/15/18 930,000 b,c 1,090,425 Sprint Nextel, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 b 7,108,875 West, Gtd. Notes 7.88 1/15/19 1,400,000 b 1,461,250 West, Gtd. Notes 8.63 10/1/18 3,145,000 b 3,376,944 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 460,000 c 458,850 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 2,365,000 b,c 2,471,425 Utilities5.2% AES, Sr. Unscd. Notes 9.75 4/15/16 3,195,000 b 3,698,212 Calpine, Sr. Scd. Notes 7.50 2/15/21 1,291,000 b,c 1,384,597 Calpine, Sr. Scd. Notes 7.88 1/15/23 2,096,000 b,c 2,263,680 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 3,064,000 b 3,416,360 NRG Energy, Gtd. Notes 7.63 5/15/19 2,015,000 b 2,115,750 Techem Energy Metering Service & Co., Gtd. Notes EUR 7.88 10/1/20 1,435,000 c 1,987,587 Total Bonds and Notes (cost $381,730,103) Preferred Stocks.9% Shares Value ($) Financial GMAC Capital Trust I, Ser. 2, Cum. $2.03 (cost $2,492,932) 98,738 d Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $492,220) 492,220 e Total Investments (cost $384,715,255) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBPBritish Pound b Collateral for Revolving Credit and Security Agreement. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, these securities were valued at $153,336,175 or 54.1% of net assets. d Variable rate securityinterest rate subject to periodic change. e Investment in affiliated money market mutual fund. At June 30, 2013, net unrealized appreciation on investments was $14,806,017 of which $17,091,752 related to appreciated investment securities and $2,285,735 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 139.9 Preferred Stocks .9 Money Market Investment .2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 7/2/2013 a 490,000 753,784 745,270 (8,514 ) Sales: Proceeds ($) British Pound, Expiring 7/31/2013 b 5,065,000 7,802,777 7,701,852 100,925 Euro, Expiring: 7/31/2013 b 1,590,000 2,082,956 2,069,911 13,045 7/31/2013 c 2,640,000 3,458,928 3,436,833 22,095 7/31/2013 d 3,755,000 4,919,688 4,888,375 31,313 7/31/2013 e 3,970,000 5,199,549 5,168,268 31,281 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Deutsche Bank b Goldman Sachs International c Commonwealth Bank of Australia d Credit Suisse e Morgan Stanley Capital Services The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 396,456,927 - Mutual Funds 492,220 - - Preferred Stocks+ - 2,572,125 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 198,659 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (8,514 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 By: /s/ James Windels James Windels, Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
